Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit (h)(2)(b) SCHEDULE A Eaton Vance Mutual Funds Trust ADMINISTRATIVE SERVICES AGREEMENT Name of Fund Effective Date Fee* Eaton Vance Tax-Managed Value Fund August 16, 1999 0.15% Eaton Vance Floating-Rate & High Income Fund June 19, 2000 0.15% Eaton Vance Tax-Managed Multi-Cap Growth Fund June 19, 2000 0.15% Eaton Vance Floating-Rate Fund August14, 2000 0.15% Eaton Vance Equity Research Fund August13, 2001 0.15% Eaton Vance Tax-Managed Equity Asset Allocation Fund December 10, 2001 0.15% Eaton Vance Tax-Managed Mid-Cap Core Fund December 10, 2001 0.15% Eaton Vance Tax-Managed Small-Cap Value Fund December 10, 2001 0.15% Eaton Vance Tax-Managed Dividend Income Fund February 10, 2003 0.15% Eaton Vance Dividend Income Fund August8, 2005 0.15% Eaton Vance Structured Emerging Markets Fund March 27, 2006 0.15% Eaton Vance Floating-Rate Advantage Fund August6, 2007 0.10% * Fee is a percentage of average daily net assets per annum, computed and paid monthly.
